PER CURIAM:
In our former opinion, 149 Texas 181, 229 S.W. 2d 777, we remanded this cause to the Court of Civil Appeals for it to pass on certain assignments of error made by the petitioner herein— appellant in that court — and which were not passed upon in its original opinion.
In its opinion affirming the judgment of the trial court, 236 S. W. 2d 673, the Court of Civil Appeals stated we had decided that the trial court was not in error in overruling the petitioner’s motion for an instructed verdict. This we did not do, as is specifically stated in our opinion. However, we have carefully studied the present application for writ of error and we have concluded that there is evidence in the record to sustain the action of the trial court. Neither can we say, as a matter of law, that the respondent herein was injured as a proximate result of his own negligence; nor that the acts of negligence of which the jury convicted the petitioner were not the proximate cause of respondent’s injuries.
The applicatin for writ of error is therefore refused, no reversible error.
Opinion delivered April 4, 1951.
No motion for rehearing on file.